Case: 2:20-cv-03707-ALM-EPD Doc #: 18 Filed: 07/28/20 Page: 1 of 2 PAGEID #: 130




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION



 RANJITHA SUBRAMANYA,                              Case No. 2:20-CV-03707
 individually and on behalf of a class of
 those similarly situated,
                                                   Judge Marbley
                Plaintiff,
 vs.
                                                   DECLARATION OF WAJDI M.
 UNITED STATES CITIZENSHIP AND                     AMMARAH
 IMMIGRATION SERVICES, et al.,

                Defendant.



Wajdi M. Ammarah respectfully states as follows:

   1. My name is Wajdi M. Ammarah. r live in Tucson, Arizona.

   2. r am a citizen of Libya and am currently in the United States pending a decision on my r-

       589, Application for Asylum.

   3. r filed an application for employment authorization with users on June 18, 2020. The

       application was based upon eligibility category (c)(8). My application was approved by

       users on July 15, 2020.

   4. r have not received the Employment Authorization Document (EAD) notwithstanding the

       approval ofmy application.

   5. r have taken the following steps to inquire about the production ofmy EAD. (r have

       completed an E-rnquiry and called the users Contact Center).

   6. Because r have not had the EAD, r have suffered hardship as follows: r have been unable

       to apply for gainful employment, including a job that was offered to me at a local fast
Case: 2:20-cv-03707-ALM-EPD Doc #: 18 Filed: 07/28/20 Page: 2 of 2 PAGEID #: 131
